          Case 1:20-cv-00056-RC Document 6-2 Filed 01/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                     Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
          Defendants.                 )


 [PROPOSED] ORDER FOR APPEARANCE OF ATTORNEY DANIEL L. TIMMONS
                          PRO HAC VICE


       A motion has been made for attorney Daniel L. Timmons to appear pro hac vice before

this Court for purposes of the above captioned case with Samantha Ruscavage-Barz, an active

member of good standing in the Bar of this Court to act as local counsel. Mr. Timmons’s motion

and declaration appear to be in order and in compliance with LCvR 83.2(d).

       Accordingly, IT IS HEREBY ORDERED that the motion for Daniel L. Timmons to

appear pro hac vice is granted.

                              DATED THIS           day of                      , 2020.




                              UNITED STATES DISTRICT JUDGE




                                              1
          Case 1:20-cv-00056-RC Document 6-2 Filed 01/16/20 Page 2 of 2




Attorneys and parties entitled to be notified of entry of this proposed order:

Counsel for Plaintiffs:

Samantha Ruscavage-Barz
WildEarth Guardians
301 N. Guadalupe Street, Suite 201
Santa Fe, NM 87501
sruscavagebarz@wildearthguardians.org


Federal Defendants:

DAVID BERNHARDT, Secretary
U.S. Department of the Interior
1849 C Street N.W.
Washington, D.C. 20240

WILLIAM PERRY PENDLEY, Acting Director
U.S. Bureau of Land Management
1849 C Street N.W.
Washington, D.C. 20240

U.S. BUREAU OF LAND MANAGEMENT
1849 C Street N.W.
Washington, D.C. 20240




                                                 2
